DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosomi et al (U.S. Patent No. 5,884,861), hereinafter “Hosomi”.
With respect to Claim 13, Hosomi, Figures 1-5, teaches a dispensing system for dispensing consumable material from a roll, the dispensing system comprising:
	a casing 13;
 
    PNG
    media_image1.png
    12
    45
    media_image1.png
    Greyscale
a roll support 38 configured to support the roll S within the casing 13 and allow the roll to rotate about an axis of rotation of the roll S, the roll support comprising: 
a first actuator 65 configured to contact the roll S and pivot responsive to depletion of the consumable material from the roll; and 
a second actuator 64 operatively connected to the first actuator 65 and configured to be moved from a first position to a second position responsive to pivotable movement of the first actuator 65; wherein: 
when in the first position, the second actuator 64 engages a portion of the roll S thereby inhibiting the roll from disconnecting from the roll support; and 
when in the second position, said engagement between the second actuator 64 and said portion of the roll S is removed thereby allowing the roll to disconnect from the roll support.  
With respect to Claim 14, Hosomi further teaches wherein: the first actuator 65 applies force against the roll when the roll is supported by the roll support; and 
when a size of the roll decreases to a threshold size and the second actuator 64 is moved to the second position, the force applied by the first actuator 65 against the roll disconnects the roll from the roll support.  
With respect to Claim 21, Hosomi further teaches a dispensing mechanism in the casing, the dispensing mechanism configured to dispense the consumable material from the roll.  
With respect to Claim 22, Hosomi further teaches wherein the second actuator mechanism is configured to engage a roll plug or a core 75 of the roll S when in the first position.  
	Hosomi teaches all the elements of the dispensing system except that it is not a dispensing system of consumable material. 
	However, it would have been obvious to one of ordinary skill in the art that the paper termination detecting apparatus of Hosomi could be used in a dispensing system for dispensing consumable material because such would warn a user when the consumable material has been depleted.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2-12 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the dispensing system set forth including a frame; a lever pivotably connected to the frame and configured to engage the roll when the ends of the roll are supported by the first and second roll supports, the lever configured to pivot responsive to depletion of the consumable material from the roll; a biasing member configured to bias the lever; and a piston operatively connected to the lever and configured to be moved from a first position to a second position responsive to pivotable movement of the lever; the system configured such that: when the piston is in the first position, the piston inhibits the roll from disconnecting from the at least one of the first and second roll supports; and when the piston is in the second position, the piston allows the roll to disconnect from the at least one of the first and second roll supports.
None of the references of the prior art teach or suggest a frame; a lever pivotably connected to the frame and configured to engage the roll when the ends of the roll are supported by the first and second roll supports, the lever configured to pivot responsive to depletion of the consumable material from the roll; a biasing member configured to bias the lever; and a piston operatively connected to the lever and configured to be moved from a first position to a second position responsive to pivotable movement of the lever; the system configured such that: when the piston is in the first position, the piston inhibits the roll from disconnecting from the at least one of the first and second roll supports; and when the piston is in the second position, the piston allows the roll to disconnect from the at least one of the first and second roll supports as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the dispensing system in the manner required by the claims.
	Claims 15-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the dispensing system set forth including wherein: the roll support further comprises a frame; the first actuator comprises a lever having an outer end configured to contact the roll, an inner end connected to the second actuator, and a fulcrum between the inner and outer ends and connected to the frame; and the lever is configured to pivot about the fulcrum.  
None of the references of the prior art teach or suggest wherein: the roll support further comprises a frame; the first actuator comprises a lever having an outer end configured to contact the roll, an inner end connected to the second actuator, and a fulcrum between the inner and outer ends and connected to the frame; and the lever is configured to pivot about the fulcrum as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the dispensing system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654